UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04681 Name of Registrant: Vanguard Bond Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2013  June 30, 2013 Item 1: Reports to Shareholders Semiannual Report | June 30, 2013 Vanguard Bond Index Funds Vanguard Short-Term Bond Index Fund Vanguard Intermediate-Term Bond Index Fund Vanguard Long-Term Bond Index Fund > All sectors of the U.S. investment-grade bond market posted negative returns for the half year as a sharp rise in interest rates drove down bond prices. > The returns for the three Vanguard Bond Index Funds included in this report were negative as well. For the six months ended June 30, 2013, the returns for Investor Shares ranged from–0.58% for the Short-Term Bond Index Fund to–7.76% for the Long-Term Bond Index Fund. > The performances of the three funds were roughly in line with those of their target indexes. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 4 Short-Term Bond Index Fund. 9 Intermediate-Term Bond Index Fund. 28 Long-Term Bond Index Fund. 48 About Your Fund’s Expenses. 65 Trustees Approve Advisory Arrangement. 68 Glossary. 69 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended June 30, 2013 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Short-Term Bond Index Fund Investor Shares 0.61% 0.58% -1.16% -0.58% Admiral™ Shares 0.71 0.63 -1.16 -0.53 Signal® Shares 0.71 0.63 -1.16 -0.53 Institutional Shares 0.74 0.64 -1.16 -0.52 Institutional Plus Shares 0.76 0.65 -1.16 -0.51 ETF Shares 0.71 Market Price -0.56 Net Asset Value -0.54 Barclays U.S. 1–5 Year Government/Credit Float Adjusted Index -0.48 Spliced 1–5 Year Investment-Grade Debt Funds Average -0.63 For a benchmark description, see the Glossary. Spliced 1–5 Year Investment-Grade Debt Funds Average: Derived from data provided by Lipper Inc. Vanguard Intermediate-Term Bond Index Fund Investor Shares 2.24% 1.33% -4.99% -3.66% Admiral Shares 2.34 1.37 -4.99 -3.62 Signal Shares 2.34 1.37 -4.99 -3.62 Institutional Shares 2.37 1.39 -4.99 -3.60 Institutional Plus Shares 2.39 1.40 -4.99 -3.59 ETF Shares 2.34 Market Price -3.96 Net Asset Value -3.58 Barclays U.S. 5–10 Year Government/Credit Float Adjusted Index -3.57 Spliced Intermediate Investment-Grade Debt Funds Average -2.53 For a benchmark description, see the Glossary. Spliced Intermediate Investment-Grade Debt Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. 1 Your Fund’s Total Returns Six Months Ended June 30, 2013 30-Day SEC Income Capital Total Yield Returns Returns Returns Vanguard Long-Term Bond Index Fund Investor Shares 4.18% 1.83% -9.59% -7.76% Institutional Shares 4.31 1.89 -9.59 -7.70 Institutional Plus Shares 4.33 1.90 -9.59 -7.69 ETF Shares 4.28 Market Price -7.68 Net Asset Value -7.67 Barclays U.S. Long Government/Credit Float Adjusted Index -7.97 Spliced Corporate A-Rated Debt Funds Average -2.83 For a benchmark description, see the Glossary. Spliced Corporate A-Rated Debt Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138; 7,720,749; 7,925,573; 8,090,646. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 2 Your Fund’s Performance at a Glance December 31, 2012, Through June 30, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Short-Term Bond Index Fund Investor Shares $10.63 $10.50 $0.062 $0.007 Admiral Shares 10.63 10.50 0.067 0.007 Signal Shares 10.63 10.50 0.067 0.007 Institutional Shares 10.63 10.50 0.068 0.007 Institutional Plus Shares 10.63 10.50 0.069 0.007 ETF Shares 80.94 80.03 0.422 0.054 Vanguard Intermediate-Term Bond Index Fund Investor Shares $11.96 $11.32 $0.164 $0.045 Admiral Shares 11.96 11.32 0.169 0.045 Signal Shares 11.96 11.32 0.169 0.045 Institutional Shares 11.96 11.32 0.171 0.045 Institutional Plus Shares 11.96 11.32 0.172 0.045 ETF Shares 88.07 83.60 1.040 0.333 Vanguard Long-Term Bond Index Fund Investor Shares $14.27 $12.88 $0.276 $0.023 Institutional Shares 14.27 12.88 0.285 0.023 Institutional Plus Shares 14.27 12.88 0.286 0.023 ETF Shares 93.73 84.94 1.566 0.151 3 Chairman’s Letter Dear Shareholder, Investment-grade bonds slid and stocks surged during the six-month period ended June 30, 2013, amid positive domestic economic data and an abrupt rise in interest rates. While bond returns initially sputtered along, they turned negative in May and retreated further in June in reaction to comments from Federal Reserve officials that further improvements in the economy might warrant an easing of the Fed’s bond-buying program before the end of the year. The Fed’s timetable seemed to surprise some investors, who had anticipated that the central bank would wait longer before starting to scale back its bond purchases. As a result, investment-grade bond yields rose sharply and bond prices slumped (yields and prices move inversely to each other). With price declines in investment-grade bonds outweighing the income they generated during the period, returns were negative for all three of the Bond Index Funds included in this report. As is usually the case, longer-term bonds proved more sensitive to the change in interest rates; the Long-Term Bond Index Fund returned –7.76%, the Intermediate-Term Bond Index Fund –3.66%, and the Short-Term Bond Index Fund –0.58%. (Returns here are for Investor Shares.) The returns of all three funds were close to those of their target indexes. Small deviations—whether positive or negative— 4 may occur given the funds’ sampling approach to approximate the indexes as well as temporary pricing differences between the funds and their indexes. The Short-Term Fund’s return was in line with the average return of its peer funds; the returns for the Intermediate-Term Fund and Long-Term Fund lagged their peer-group averages. Holding target-index levels of Treasuries and longer-term bonds hurt the two funds’ returns in this period as many of their actively managed counterparts had smaller allocations to these underperforming securities. With bond prices falling, the funds’ yields moved higher. The 30-day SEC yield for Investor Shares rose to 0.61% on June 30 from 0.42% six months earlier for the Short-Term Fund; to 2.24% from 1.67% for the Intermediate-Term Fund; and to 4.18% from 3.52% for the Long-Term Fund. Global stocks notched gains despite some recent turbulence After staging a stellar performance for most of the first half of 2013, global stocks gave back some in June. Investors worldwide were rattled by the possibility of tighter monetary policy in the United States and signs of trouble in China’s economy. U.S. stocks retrenched more than 1% in June but nevertheless returned about 14% for the six-month period. Developed markets in the Pacific region generally Market Barometer Total Returns Periods Ended June 30, 2013 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -2.44% -0.69% 5.19% Barclays Municipal Bond Index (Broad tax-exempt market) -2.69 0.24 5.33 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.08 0.23 Stocks Russell 1000 Index (Large-caps) 13.91% 21.24% 7.12% Russell 2000 Index (Small-caps) 15.86 24.21 8.77 Russell 3000 Index (Broad U.S. market) 14.06 21.46 7.25 MSCI All Country World Index ex USA (International) -0.04 13.63 -0.80 CPI Consumer Price Index 1.70% 1.75% 1.31% 5 fared better than their European and emerging-market counterparts. Notably, Japanese stocks made a recovery in June from a sharp decline in May. Bond market reacted to the prospect of less support from the Fed The Federal Reserve continued to provide unprecedented stimulus to the economy during the six-month period. The federal funds target rate—the rate banks charge one another for overnight loans—remained anchored between 0.00% and 0.25% to keep short-term interest rates low. And the Fed’s bond-buying programs soaked up mortgage bonds and longer-dated U.S. Treasury securities at a rate of $85 billion per month to support the housing market and hold down borrowing costs. These efforts helped to keep yields very low for much of the period, but as I mentioned earlier, bond market sentiment then soured and yields spiked after statements from some officials that better labor and housing data could lead to a reduction in the pace of the Fed’s bond-buying program—known as “quantitative easing”—before the end of 2013. The effect was felt across the bond market, with the broad U.S. taxable bond market returning –2.44% for the half year and municipal bonds faring even worse (–2.69%). Returns from money market funds and savings accounts continued to hover near zero. Expense Ratios Your Fund Compared With Its Peer Group Peer Investor Admiral Signal Institutional Institutional ETF Group Shares Shares Shares Shares Plus Shares Shares Average Short-Term Bond Index Fund 0.20% 0.10% 0.10% 0.07% 0.05% 0.10% 0.82% Intermediate-Term Bond Index Fund 0.20 0.10 0.10 0.07 0.05 0.10 0.86 Long-Term Bond Index Fund 0.20 — — 0.07 0.05 0.10 0.97 The fund expense ratios shown are from the prospectus dated April 29, 2013, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2013, the funds’ annualized expense ratios were: for the Short-Term Bond Index Fund, 0.20% for Investor Shares, 0.10% for Admiral Shares, 0.10% for Signal Shares, 0.07% for Institutional Shares, 0.05% for Institutional Plus Shares, and 0.10% for ETF Shares; for the Intermediate-Term Bond Index Fund, 0.20% for Investor Shares, 0.10% for Admiral Shares, 0.10% for Signal Shares, 0.07% for Institutional Shares, 0.05% for Institutional Plus Shares, and 0.10% for ETF Shares; and for the Long-Term Bond Index Fund, 0.20% for Investor Shares, 0.07% for Institutional Shares, 0.05% for Institutional Plus Shares, and 0.10% for ETF Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer groups: For the Short-Term Bond Index Fund, 1–5 Year Investment-Grade Debt Funds; for the Intermediate-Term Bond Index Fund, Intermediate Investment-Grade Debt Funds; for the Long-Term Bond Index Fund, Corporate A-Rated Debt Funds. 6 Despite the negative market reaction, Vanguard’s chief economist, Joe Davis, pointed to a positive message in the Fed’s evolving stance. “The Federal Reserve is coming closer to the realization that the U.S. economy is stronger today than it was a year ago and so does not need the insurance, so to speak, of additional quantitative easing,” he said. Investment-grade bonds were affected across the board Investment-grade bonds, especially those with longer maturities, saw their yields rise and prices decline. Yields of Treasuries, which accounted for more than one-third of the investment-grade bond market at the end of the period, finished higher across most of the maturity spectrum: The 3-year note, for example, moved up 29 basis points to 0.65%. (One basis point is one-hundredth of a percentage point.) And the 10-year note jumped 72 basis points to 2.47%, which, while still historically low, was its highest level since 2011. The resulting decline in prices put the overall return for Treasuries at –2.11% for the half year, although long-term securities posted losses more than three times greater than that. Mortgage-backed securities, another big segment of the market, held up a little better than Treasuries because their duration was shorter (duration is a gauge of sensitivity to changes in interest rates). These securities, backed by pools of residential mortgages, returned –2.01% for the period. Corporate bonds, about one-fifth of the investment-grade market, saw their yields rise even more than Treasuries. Returns varied significantly by credit quality as well as by sector and maturity, but as a whole they returned –3.41%. For these bonds, too, long-term bonds fared worse than their intermediate-term and short-term counterparts. The generally higher yields available from lower-quality corporate bonds provided them with some support. Bonds rated Baa by Moody’s Investors Service (the lowest rating within the investment-grade category) returned –3.29%, while those rated Aaa returned –4.55%. Industrials and utilities were the laggards among sectors; financials benefited from a continuing rebound in sentiment toward the sector and further improvements in the balance sheets of issuers. In pursuing investment goals, your long-term asset mix is key When the financial markets were rattled in June by the prospect that the Fed might begin scaling back its massive bond-buying program, bond yields jumped (and so prices fell), and the stock market experienced some turmoil. Volatility and increased uncertainty can tempt investors to deviate from their investment plan. In the mutual fund industry, for example, the recent rise in bond yields has led to net redemptions from bond funds as investors try to sidestep losses that might arise from a sustained climb in interest rates. 7 Keep in mind, however, that although interest rates remain low, nobody is certain what their next move will be—much less how financial markets will react to the change. In fact, it’s precisely because short-term market movements are unpredictable that trying to time the markets often fails, as Vanguard and other researchers have found. A recent Vanguard research paper notes that although many investors alter their portfolios based on emotional reactions to market movements, investment success actually is “largely determined by the long-term mixture of assets in a portfolio.” (You can find the full report, Vanguard’s Framework for Constructing Diversified Portfolios , at vanguard.com/research.) We continue to believe that sticking to a well-diversified portfolio of stocks, bonds, and money market instruments over the long haul—rather than making impulsive changes to try to avoid potential losses or capitalize on perceived opportunities—gives you the best chance of meeting your investment goals. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 16, 2013 8 Short-Term Bond Index Fund Fund Profile As of June 30, 2013 Share-Class Characteristics Investor Admiral Signal Institutional Institutional Shares Shares Shares Shares Plus Shares ETF Shares Ticker Symbol VBISX VBIRX VBSSX VBITX VBIPX BSV Expense Ratio 1 0.20% 0.10% 0.10% 0.07% 0.05% 0.10% 30-Day SEC Yield 0.61% 0.71% 0.71% 0.74% 0.76% 0.71% Financial Attributes Barclays 1–5 Year Gov/ Barclays Credit Aggregate Float Adj Float Adj Fund Index Index Number of Bonds 1,650 2,759 8,413 Yield to Maturity (before expenses) 0.9% 1.0% 2.3% Average Coupon 1.9% 2.3% 3.4% Average Duration 2.7 years 2.7 years 5.5 years Average Effective Maturity 2.8 years 2.8 years 7.4 years Short-Term Reserves 0.2% — — Sector Diversification (% of portfolio) Finance 10.0% Foreign 6.8 Industrial 10.4 Treasury/Agency 71.3 Utilities 1.5 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government.\ Volatility Measures Barclays 1–5 Year Gov/ Credit Barclays Float Adj Aggregate Float Index Adj Index R-Squared 0.98 0.70 Beta 1.00 0.38 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Distribution by Credit Quality (% of portfolio) U.S. Government 71.4% Aaa 4.3 Aa 4.2 A 11.6 Baa 8.5 For information about these ratings, see the Glossary entry for Credit Quality. Distribution by Effective Maturity (% of portfolio) Under 1 Year 0.3% 1 - 3 Years 60.9 3 - 5 Years 38.8 1 The expense ratios shown are from the prospectus dated April 29, 2013, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2013, the annualized expense ratios were 0.20% for Investor Shares, 0.10% for Admiral Shares, 0.10% for Signal Shares, 0.07% for Institutional Shares, 0.05% for Institutional Plus Shares, and 0.10% for ETF Shares. 9 Short-Term Bond Index Fund Investment Focus 10 Short-Term Bond Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2002, Through June 30, 2013 Spliced Barclays 1–5 Year Gov/Credit Investor Shares FA Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2003 3.22% 0.15% 3.37% 3.35% 2004 2.98 -1.28 1.70 1.85 2005 3.48 -2.17 1.31 1.44 2006 4.39 -0.30 4.09 4.22 2007 4.79 2.43 7.22 7.27 2008 3.95 1.48 5.43 5.12 2009 2.91 1.37 4.28 4.62 2010 2.22 1.70 3.92 4.08 2011 1.85 1.11 2.96 3.13 2012 1.46 0.49 1.95 2.24 2013 0.58 -1.16 -0.58 -0.48 For a benchmark description, see the Glossary. Note: For 2013, performance data reflect the six months ended June 30, 2013. See Financial Highlights for dividend and capital gains information. 11 Short-Term Bond Index Fund Average Annual Total Returns: Periods Ended June 30, 2013 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 3/1/1994 0.36% 3.19% 3.00% 0.25% 3.25% Admiral Shares 11/12/2001 0.46 3.29 3.09 0.25 3.34 Signal Shares 3/30/2007 0.46 3.29 2.73 1 1.12 1 3.85 1 Institutional Shares 9/27/2011 0.49 — 1.54 1 -0.39 1 1.15 1 Institutional Plus Shares 9/29/2011 0.51 — 1.56 1 -0.39 1 1.17 1 ETF Shares 4/3/2007 Market Price 0.38 3.23 3.85 1 Net Asset Value 0.45 3.29 3.85 1 1 Return since inception. 12 Short-Term Bond Index Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of June 30, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.250% 2/28/15 719,873 719,311 2.4% United States Treasury Note/Bond 2.250% 1/31/15 418,930 431,892 1.4% United States Treasury Note/Bond 1.375% 6/30/18 423,475 423,077 1.4% United States Treasury Note/Bond 2.625% 7/31/14 406,905 417,521 1.4% United States Treasury Note/Bond 2.500% 3/31/15 398,813 413,956 1.4% United States Treasury Note/Bond 0.375% 11/15/15 394,130 393,145 1.3% United States Treasury Note/Bond 0.875% 4/30/17 380,374 378,354 1.2% United States Treasury Note/Bond 0.625% 9/30/17 383,350 374,725 1.2% United States Treasury Note/Bond 1.750% 5/31/16 363,300 374,653 1.2% United States Treasury Note/Bond 0.625% 8/31/17 366,101 358,435 1.2% United States Treasury Note/Bond 0.250% 8/31/14 354,015 354,181 1.2% United States Treasury Note/Bond 0.750% 3/31/18 360,655 350,849 1.2% United States Treasury Note/Bond 1.000% 5/31/18 355,427 349,097 1.2% United States Treasury Note/Bond 0.125% 12/31/14 340,595 339,958 1.1% United States Treasury Note/Bond 1.000% 3/31/17 331,015 331,223 1.1% United States Treasury Note/Bond 0.625% 5/31/17 333,840 328,415 1.1% United States Treasury Note/Bond 1.000% 9/30/16 325,105 327,238 1.1% United States Treasury Note/Bond 2.375% 10/31/14 312,425 321,310 1.1% United States Treasury Note/Bond 1.375% 11/30/15 310,445 316,992 1.0% United States Treasury Note/Bond 0.250% 11/30/14 302,975 303,023 1.0% United States Treasury Note/Bond 0.250% 5/15/16 303,775 300,452 1.0% United States Treasury Note/Bond 1.250% 10/31/15 294,925 300,316 1.0% United States Treasury Note/Bond 0.750% 2/28/18 306,115 298,462 1.0% United States Treasury Note/Bond 0.750% 6/30/17 299,565 295,728 1.0% United States Treasury Note/Bond 2.125% 11/30/14 286,565 294,176 1.0% United States Treasury Note/Bond 2.375% 3/31/16 251,547 263,810 0.9% United States Treasury Note/Bond 5.125% 5/15/16 233,020 262,802 0.9% United States Treasury Note/Bond 2.375% 2/28/15 248,322 256,859 0.8% United States Treasury Note/Bond 0.875% 12/31/16 256,791 256,591 0.8% United States Treasury Note/Bond 0.250% 4/15/16 251,490 248,975 0.8% 13 Short-Term Bond Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets United States Treasury Note/Bond 2.000% 1/31/16 235,350 244,176 0.8% United States Treasury Note/Bond 0.250% 1/31/15 241,525 241,450 0.8% United States Treasury Note/Bond 0.875% 2/28/17 241,280 240,602 0.8% United States Treasury Note/Bond 0.625% 11/30/17 241,125 234,947 0.8% United States Treasury Note/Bond 0.375% 4/15/15 231,725 231,906 0.8% United States Treasury Note/Bond 1.500% 6/30/16 226,120 231,526 0.8% United States Treasury Note/Bond 4.500% 2/15/16 206,058 227,179 0.8% United States Treasury Note/Bond 1.000% 10/31/16 223,820 225,080 0.7% United States Treasury Note/Bond 0.500% 6/15/16 222,850 221,876 0.7% United States Treasury Note/Bond 2.000% 4/30/16 213,315 221,481 0.7% United States Treasury Note/Bond 0.750% 12/31/17 223,235 218,317 0.7% United States Treasury Note/Bond 0.500% 10/15/14 216,600 217,378 0.7% United States Treasury Note/Bond 0.625% 4/30/18 223,730 216,110 0.7% United States Treasury Note/Bond 2.125% 12/31/15 203,050 211,172 0.7% United States Treasury Note/Bond 0.250% 8/15/15 210,505 209,716 0.7% United States Treasury Note/Bond 0.375% 11/15/14 196,050 196,448 0.6% United States Treasury Note/Bond 0.125% 7/31/14 194,551 194,399 0.6% United States Treasury Note/Bond 0.250% 10/31/14 191,595 191,654 0.6% United States Treasury Note/Bond 0.750% 10/31/17 191,684 188,000 0.6% United States Treasury Note/Bond 2.125% 2/29/16 173,480 180,608 0.6% United States Treasury Note/Bond 0.125%–11.250% 7/15/14–5/15/18 4,292,177 4,379,747 14.4% 19,109,298 63.0% Agency Bonds and Notes 1 Federal Home Loan Banks 0.250%–5.625% 8/13/14–6/21/17 384,295 395,149 1.3% 2 Federal Home Loan Mortgage Corp. 0.500%–5.500% 7/15/14–6/13/18 869,275 885,519 2.9% 2 Federal National Mortgage Assn. 0.375%–5.250% 8/28/14–5/21/18 1,008,305 1,026,739 3.4% Agency Bonds and Notes—Other † 86,860 0.3% 2,394,267 7.9% Total U.S. Government and Agency Obligations (Cost $21,465,181) 70.9% Corporate Bonds Finance 3 Banking † 2,254,093 7.4% Brokerage † 54,155 0.2% Finance Companies † 224,657 0.7% 3 Insurance † 332,211 1.1% Other Finance † 15,291 0.1% Real Estate Investment Trusts † 120,670 0.4% 3,001,077 9.9% Industrial 3 Basic Industry † 214,729 0.7% 3 Capital Goods † 280,652 0.9% Communication † 465,046 1.5% Consumer Cyclical † 477,812 1.6% 3 Consumer Noncyclical † 868,653 2.9% Energy † 368,152 1.2% Other Industrial † 941 0.0% Technology † 378,241 1.3% Transportation † 68,817 0.2% 3,123,043 10.3% 14 Short-Term Bond Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Utilities Electric † 267,772 0.9% 3 Natural Gas † 165,342 0.6% 433,114 1.5% Total Corporate Bonds (Cost $6,520,520) 21.7% Sovereign Bonds (U.S. Dollar-Denominated) European Investment Bank 0.500%–5.125% 6/4/14–6/15/18 390,520 399,598 1.3% FMS Wertmanagement AoeR 0.625%–1.000% 4/18/16–11/21/17 13,275 13,113 0.0% 4 KFW 0.500%–5.125% 3/10/14–6/11/18 277,525 282,819 0.9% 4 Landwirtschaftliche Rentenbank 0.875%–5.125% 7/15/15–4/4/18 51,615 53,549 0.2% Sovereign Bonds (U.S. Dollar-Denominated)—Other † 1,258,017 4.2% Total Sovereign Bonds (Cost $1,989,591) 6.6% Taxable Municipal Bonds (Cost $32,390) † 0.1% Shares Temporary Cash Investment Money Market Fund 5 Vanguard Market Liquidity Fund (Cost $59,620) 0.127% 59,619,761 59,620 0.2% Total Investments (Cost $30,067,302) 99.5% Other Assets and Liabilities Other Assets 998,150 3.3% Liabilities (839,431) (2.8%) 158,719 0.5% Net Assets 100.0% At June 30, 2013, net assets consisted of: Amount ($000) Paid-in Capital 30,152,267 Undistributed Net Investment Income 11,821 Accumulated Net Realized Gains 61,933 Unrealized Appreciation (Depreciation) 92,707 Net Assets Investor Shares—Net Assets Applicable to 279,621,967 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 431,317,217 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares 15 Short-Term Bond Index Fund Amount ($000) Signal Shares—Net Assets Applicable to 601,066,564 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Signal Shares Institutional Shares—Net Assets Applicable to 239,164,420 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Shares Institutional Plus Shares—Net Assets Applicable to 155,534,587 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Institutional Plus Shares ETF Shares—Net Assets Applicable to 155,012,541 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—ETF Shares See Note A in Notes to Financial Statements. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2013, the aggregate value of these securities was $84,954,000, representing 0.3% of net assets. 4 Guaranteed by the Federal Republic of Germany. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 16 Short-Term Bond Index Fund Statement of Operations Six Months Ended June 30, 2013 ($000) Investment Income Income Interest 1 191,478 Total Income 191,478 Expenses The Vanguard Group—Note B Investment Advisory Services 461 Management and Administrative—Investor Shares 2,516 Management and Administrative—Admiral Shares 1,649 Management and Administrative—Signal Shares 1,915 Management and Administrative—Institutional Shares 463 Management and Administrative—Institutional Plus Shares 171 Management and Administrative—ETF Shares 3,864 Marketing and Distribution—Investor Shares 459 Marketing and Distribution—Admiral Shares 479 Marketing and Distribution—Signal Shares 827 Marketing and Distribution—Institutional Shares 376 Marketing and Distribution—Institutional Plus Shares 115 Marketing and Distribution—ETF Shares 1,423 Custodian Fees 46 Shareholders’ Reports—Investor Shares 9 Shareholders’ Reports—Admiral Shares 6 Shareholders’ Reports—Signal Shares 15 Shareholders’ Reports—Institutional Shares 2 Shareholders’ Reports—Institutional Plus Shares 9 Shareholders’ Reports—ETF Shares 8 Trustees’ Fees and Expenses 18 Total Expenses 14,831 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $129,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Short-Term Bond Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 176,647 383,420 Realized Net Gain (Loss) 64,940 104,486 Change in Unrealized Appreciation (Depreciation) (412,354) 8,573 Net Increase (Decrease) in Net Assets Resulting from Operations (170,767) 496,479 Distributions Net Investment Income Investor Shares (17,850) (49,436) Admiral Shares (28,188) (65,391) Signal Shares (36,327) (93,749) Institutional Shares (16,555) (31,404) Institutional Plus Shares (8,414) (15,421) ETF Shares (57,492) (128,019) Realized Capital Gain 1 Investor Shares (2,028) (9,652) Admiral Shares (2,958) (13,105) Signal Shares (3,723) (17,059) Institutional Shares (1,643) (7,652) Institutional Plus Shares (837) (3,157) ETF Shares (7,676) (27,398) Total Distributions (183,691) (461,443) Capital Share Transactions Investor Shares (213,105) (623,500) Admiral Shares 181,915 301,045 Signal Shares 814,967 (1,013,087) Institutional Shares (108,733) 1,808,508 Institutional Plus Shares 545,454 391,065 ETF Shares 3,248,518 1,802,077 Net Increase (Decrease) from Capital Share Transactions 4,469,016 2,666,108 Total Increase (Decrease) 4,114,558 2,701,144 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $2,695,000 and $12,122,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $11,821,000 and $0. See accompanying Notes, which are an integral part of the Financial Statements. 18 Short-Term Bond Index Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 062 .153 .193 . 229 . 293 . 389 Net Realized and Unrealized Gain (Loss) on Investments (.123) . 052 .117 .177 .141 .150 Total from Investment Operations (. 061) . 205 . 310 . 406 . 434 . 539 Distributions Dividends from Net Investment Income (. 062) (.153) (.193) (. 229) (. 293) (. 389) Distributions from Realized Capital Gains (. 007) (. 032) (. 057) (. 047) (. 001) — Total Distributions (. 069) (.185) (. 250) (. 276) (. 294) (. 389) Net Asset Value, End of Period Total Return 1 -0.58% 1.95% 2.96% 3.92% 4.28% 5.43% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,935 $3,185 $3,802 $4,226 $5,283 $3,680 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.22% 0.22% 0.22% 0.19% Ratio of Net Investment Income to Average Net Assets 1.17% 1.44% 1.81% 2.15% 2.78% 3.79% Portfolio Turnover Rate 2 56% 51% 67% 58% 77% 101% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 19 Short-Term Bond Index Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 067 .164 . 205 . 240 . 303 . 397 Net Realized and Unrealized Gain (Loss) on Investments (.123) . 052 .117 .177 .141 .150 Total from Investment Operations (. 056) . 216 . 322 . 417 . 444 . 547 Distributions Dividends from Net Investment Income (. 067) (.164) (. 205) (. 240) (. 303) (. 397) Distributions from Realized Capital Gains (. 007) (. 032) (. 057) (. 047) (. 001) — Total Distributions (. 074) (.196) (. 262) (. 287) (. 304) (. 397) Net Asset Value, End of Period Total Return 1 -0.53% 2.05% 3.08% 4.03% 4.38% 5.51% Ratios/Supplemental Data Net Assets, End of Period (Millions) $4,527 $4,401 $4,094 $3,766 $1,961 $1,632 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.11% 0.11% 0.12% 0.11% Ratio of Net Investment Income to Average Net Assets 1.27% 1.54% 1.92% 2.26% 2.88% 3.87% Portfolio Turnover Rate 2 56% 51% 67% 58% 77% 101% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 20 Short-Term Bond Index Fund Financial Highlights Signal Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 067 .164 . 205 . 240 . 303 . 397 Net Realized and Unrealized Gain (Loss) on Investments (.123) . 052 .117 .177 .141 .150 Total from Investment Operations (. 056) . 216 . 322 . 417 . 444 . 547 Distributions Dividends from Net Investment Income (. 067) (.164) (. 205) (. 240) (. 303) (. 397) Distributions from Realized Capital Gains (. 007) (. 032) (. 057) (. 047) (. 001) — Total Distributions (. 074) (.196) (. 262) (. 287) (. 304) (. 397) Net Asset Value, End of Period Total Return -0.53% 2.05% 3.08% 4.03% 4.38% 5.51% Ratios/Supplemental Data Net Assets, End of Period (Millions) $6,309 $5,570 $6,571 $6,987 $5,080 $3,212 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.11% 0.11% 0.12% 0.11% Ratio of Net Investment Income to Average Net Assets 1.27% 1.54% 1.92% 2.26% 2.88% 3.87% Portfolio Turnover Rate 1 56% 51% 67% 58% 77% 101% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 21 Short-Term Bond Index Fund Financial Highlights Institutional Shares Six Months Year Sept. 27, Ended Ended 2011 1 to June 30, Dec. 31, Dec. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .068 .167 .050 Net Realized and Unrealized Gain (Loss) on Investments (.123) .052 (.001) Total from Investment Operations (.055) .219 .049 Distributions Dividends from Net Investment Income (.068) (.167) (.050) Distributions from Realized Capital Gains (.007) (.032) (.049) Total Distributions (.075) (.199) (.099) Net Asset Value, End of Period Total Return -0.52% 2.08% 0.47% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,510 $2,652 $843 Ratio of Total Expenses to Average Net Assets 0.07% 0.07% 0.07% 2 Ratio of Net Investment Income to Average Net Assets 1.30% 1.57% 1.96% 2 Portfolio Turnover Rate 3 56% 51% 67% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 22 Short-Term Bond Index Fund Financial Highlights Institutional Plus Shares Six Months Year Sept. 29, Ended Ended 2011 1 to June 30, Dec. 31, Dec. 31, For a Share Outstanding Throughout Each Period 2013 2012 2011 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .069 .169 .051 Net Realized and Unrealized Gain (Loss) on Investments (.123) .052 (.001) Total from Investment Operations (.054) .221 .050 Distributions Dividends from Net Investment Income (.069) (.169) (.051) Distributions from Realized Capital Gains (.007) (.032) (.049) Total Distributions (.076) (.201) (.100) Net Asset Value, End of Period Total Return -0.51% 2.10% 0.47% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,632 $1,103 $711 Ratio of Total Expenses to Average Net Assets 0.05% 0.05% 0.05% 2 Ratio of Net Investment Income to Average Net Assets 1.32% 1.59% 1.98% 2 Portfolio Turnover Rate 3 56% 51% 67% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 23 Short-Term Bond Index Fund Financial Highlights ETF Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income . 499 1.239 1.538 1.796 2.196 2.886 Net Realized and Unrealized Gain (Loss) on Investments (. 933) . 384 . 885 1.359 1.228 1.250 Total from Investment Operations (. 434) 1.623 2.423 3.155 3.424 4.136 Distributions Dividends from Net Investment Income (. 422) (1.239) (1.538) (1.796) (2.196) (2.886) Distributions from Realized Capital Gains (. 054) (. 244) (. 435) (. 359) (. 008) — Total Distributions (. 476) (1.483) (1.973) (2.155) (2.204) (2.886) Net Asset Value, End of Period Total Return -0.54% 2.02% 3.04% 4.00% 4.44% 5.48% Ratios/Supplemental Data Net Assets, End of Period (Millions) $12,405 $9,292 $7,482 $5,640 $3,682 $1,149 Ratio of Total Expenses to Average Net Assets 0.10% 0.10% 0.11% 0.11% 0.12% 0.10% Ratio of Net Investment Income to Average Net Assets 1.27% 1.54% 1.92% 2.26% 2.88% 3.88% Portfolio Turnover Rate 1 56% 51% 67% 58% 77% 101% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the fund’s capital shares, including ETF Creation Units. See accompanying Notes, which are an integral part of the Financial Statements. 24 Short-Term Bond Index Fund Notes to Financial Statements Vanguard Short-Term Bond Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers six classes of shares: Investor Shares, Admiral Shares, Signal Shares, Institutional Shares, Institutional Plus Shares, and ETF Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares, Signal Shares, Institutional Shares, and Institutional Plus Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares are listed for trading on NYSE Arca; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (December 31, 2009–2012), and for the period ended June 30, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily by all share classes except ETF Shares, and paid on the first business day of the following month. Monthly income dividends from ETF Shares, and annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 4. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At June 30, 2013, the fund had contributed capital of $3,678,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 1.47% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. 25 Short-Term Bond Index Fund C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
